     Case 16-25193         Doc 39      Filed 02/20/19 Entered 02/20/19 09:03:32                Desc Main
                                         Document     Page 1 of 7

                               UNITED STATES BANKRUPTCY COURT
                                NORTHERN DISTRICT OF ILLINOIS


       In re: PAK, MAXIMILIAN H.                                       ) Case No. 16-25193
                                                                       )
                                                                       )
                                                                         Chapter 7
                                                                      ,)
                            Debtor                                     )
                                                                       )
   Address 1400 DERBY LANE                                             )
           MUNDELEIN, IL 60060                                         )
   Last four digits of Social Security or Individual Tax-
   payer Identification (ITIN) No(s).,(if any):                        )
    0727                                                               )
   Employer's Tax Identification (EIN) No(s).(if any):                 )
                                                                       )
         CHAPTER 7 TRUSTEE'S FINAL ACCOUNT AND DISTRIBUTION
  REPORT CERTIFICATION THAT THE ESTATE HAS BEEN FULLY ADMINISTERED
                 AND APPLICATION TO BE DISCHARGED (TDR)

         ILENE F. GOLDSTEIN, chapter 7 trustee, submits this Final Account,
Certification that the Estate has been Fully Administered and Application to be Discharged.

         1) All funds on hand have been distributed in accordance with the Trustee's Final Report
and, if applicable, any order of the Court modifying the Final Report. The case is fully
administered and all assets and funds which have come under the trustee's control in this case
have been properly accounted for as provided by law. The trustee hereby requests to be
discharged from further duties as a trustee.

        2) A summary of assets abandoned, assets exempt, total distributions to claimants, claims
discharged without payment, and expenses of administration is provided below:


 Assets Abandoned: $14,939.42                            Assets Exempt: $12,110.72
 (without deducting any secured claims)
 Total Distribution to Claimants:$1,522.07             Claims Discharged
                                                       Without Payment: $13,477.93

 Total Expenses of Administration:$5,277.93


         3) Total gross receipts of $     6,800.00      (see Exhibit 1 ), minus funds paid to the debtor
 and third parties of $       0.00    (see Exhibit 2 ), yielded net receipts of $6,800.00
from the liquidation of the property of the estate, which was distributed as follows:


UST Form 101-7-TDR (10/1/2010)
     Case 16-25193           Doc 39       Filed 02/20/19 Entered 02/20/19 09:03:32                      Desc Main
                                            Document     Page 2 of 7


                                        CLAIMS              CLAIMS             CLAIMS             CLAIMS
                                      SCHEDULED            ASSERTED           ALLOWED              PAID


 SECURED CLAIMS
 (from Exhibit 3)                              $0.00              $0.00               $0.00             $0.00

 PRIORITY CLAIMS:
    CHAPTER 7 ADMIN. FEES
    AND CHARGES
    (from Exhibit 4 )                           0.00            6,047.93          5,277.93           5,277.93

   PRIOR CHAPTER
   ADMIN. FEES AND
   CHARGES (fromExhibit 5 )                     0.00                0.00               0.00                 0.00
   PRIORITY UNSECURED
   CLAIMS (from Exhibit 6 )                     0.00                0.00               0.00                 0.00
 GENERAL UNSECURED
 CLAIMS (fromExhibit 7)                         0.00           15,000.00          15,000.00          1,522.07

                                               $0.00          $21,047.93         $20,277.93         $6,800.00
 TOTAL DISBURSEMENTS

          4) This case was originally filed under Chapter 7 on August 05, 2016.
  The case was pending for 28 months.

          5) All estate bank statements, deposit slips, and canceled checks have been submitted to
  the United States Trustee.

           6) An individual estate property record and report showing the final accounting of the
  assets of the estate is attached as Exhibit 8 . The cash receipts and disbursements records for
  each estate bank account, showing the final accounting of the receipts and disbursements of
  estate funds is attached as Exhibit 9 .

          Pursuant to Fed R Bank P 5009, I hereby certify, under penalty of perjury, that the
  foregoing report is true and correct.

  Dated: 12/16/2018                 By: /s/ILENE F. GOLDSTEIN
                                        Trustee


  STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
  Act exemption 5 C.F.R. §1320.4(a)(2) applies.




UST Form 101-7-TDR (10/1/2010)
                    Case 16-25193             Doc 39        Filed 02/20/19 Entered 02/20/19 09:03:32                          Desc Main
                                                              Document     Page 3 of 7



                                                                 EXHIBITS TO
                                                               FINAL ACCOUNT



EXHIBIT 1 GROSS RECEIPTS

                                                                                           UNIFORM                                 $ AMOUNT
              DESCRIPTION
                                                                                          TRAN. CODE 1                             RECEIVED
     2010 Mercedes-Benz E350, 81892 miles, Estimated                                      1129-000                                   6,800.00


    TOTAL GROSS RECEIPTS                                                                                                            $6,800.00

1
    The Uniform Transaction Code is an accounting code assigned by the trustee for statistical reporting purposes.


EXHIBIT 2 FUNDS PAID TO DEBTOR & THIRD PARTIES

                                                                                           UNIFORM                                 $ AMOUNT
        PAYEE                                      DESCRIPTION
                                                                                          TRAN. CODE                                  PAID
                                                                  None

    TOTAL FUNDS PAID TO DEBTOR AND THIRD                                                                                               $0.00
    PARTIES

EXHIBIT 3 SECURED CLAIMS


                                                      UNIFORM          CLAIMS
       CLAIM                                                          SCHEDULED               CLAIMS                  CLAIMS           CLAIMS
        NO.               CLAIMANT                     TRAN.           (from Form            ASSERTED                ALLOWED            PAID
                                                       CODE                6D)
                                                                  None


    TOTAL SECURED CLAIMS                                                          $0.00                $0.00              $0.00                  $0.00



EXHIBIT 4 CHAPTER 7 ADMINISTRATIVE FEES and CHARGES


                                                      UNIFORM
        PAYEE                                                          CLAIMS                 CLAIMS                  CLAIMS           CLAIMS
                                                       TRAN.
                                                                      SCHEDULED              ASSERTED                ALLOWED            PAID
                                                       CODE
 Trustee Compensation - ILENE F. GOLDSTEIN                  2100-000            N/A                  1,430.00           1,430.00           1,430.00

 Attorney for Trustee Fees (Trustee Firm) - 3110-000                            N/A                  4,270.00           3,500.00           3,500.00
 LAW OFFICES OF ILENE F. GOLDSTEIN,
 Accountant for Trustee Expenses (Trustee   3320-000                            N/A                    99.15              99.15                  99.15
 Firm) - LAW OFFICES OF ILENE F. GOLDSTEIN,
 Other - Rabobank, N.A.                     2600-000                            N/A                    10.00              10.00                  10.00

 Auctioneer for Trustee Expenses - AMERICAN 3620-000                            N/A                   218.53             218.53                 218.53
 AUCTION ASSOC. INC.



UST Form 101-7-TDR (10/1/2010)
             Case 16-25193       Doc 39    Filed 02/20/19 Entered 02/20/19 09:03:32                  Desc Main
                                             Document     Page 4 of 7
 Other - Rabobank, N.A.                    2600-000             N/A                 10.25         10.25          10.25

 Other - Rabobank, N.A.                    2600-000             N/A                 10.00         10.00          10.00

 TOTAL CHAPTER 7 ADMIN. FEES                              N/A                  $6,047.93      $5,277.93     $5,277.93
 AND CHARGES


EXHIBIT 5 PRIOR CHAPTER ADMINISTRATIVE FEES and CHARGES


                                      UNIFORM
    PAYEE                                             CLAIMS              CLAIMS             CLAIMS       CLAIMS
                                       TRAN.
                                                     SCHEDULED           ASSERTED           ALLOWED        PAID
                                       CODE
                                                   None

 TOTAL PRIOR CHAPTER ADMIN.                               N/A                       $0.00        $0.00           $0.00
 FEES AND CHARGES


EXHIBIT 6 PRIORITY UNSECURED CLAIMS


                                      UNIFORM         CLAIMS              CLAIMS
   CLAIM                                             SCHEDULED           ASSERTED            CLAIMS       CLAIMS
    NO.           CLAIMANT             TRAN.          (from Form        (from Proofs of     ALLOWED        PAID
                                       CODE               6E)                Claim)
                                                   None

 TOTAL PRIORITY UNSECURED                                       $0.00               $0.00        $0.00           $0.00
 CLAIMS


EXHIBIT 7 GENERAL UNSECURED CLAIMS


                                      UNIFORM         CLAIMS              CLAIMS
   CLAIM                                             SCHEDULED           ASSERTED            CLAIMS       CLAIMS
    NO.           CLAIMANT             TRAN.          (from Form        (from Proofs of     ALLOWED        PAID
                                       CODE               6F)                Claim)
      1    Kirby Limited Partnershd/b/a 7200-000          N/A                  15,000.00      15,000.00      1,522.07
           Deerfield Square LTD
 TOTAL GENERAL UNSECURED                                        $0.00         $15,000.00     $15,000.00     $1,522.07
 CLAIMS




UST Form 101-7-TDR (10/1/2010)
                        Case 16-25193                   Doc 39           Filed 02/20/19 Entered 02/20/19 09:03:32                                   Desc Main
                                                                           Document     Page 5 of 7
                                                                                                                                                                       Exhibit 8


                                                                                    Form 1                                                                             Page: 1

                                            Individual Estate Property Record and Report
                                                             Asset Cases
Case Number: 16-25193                                                                       Trustee:        (330290)     ILENE F. GOLDSTEIN
Case Name:        PAK, MAXIMILIAN H.                                                        Filed (f) or Converted (c): 08/05/16 (f)
                                                                                            §341(a) Meeting Date:        09/15/16
Period Ending: 12/16/18                                                                     Claims Bar Date:             04/19/18

                                 1                                          2                          3                      4               5                    6

                     Asset Description                                 Petition/              Estimated Net Value         Property       Sale/Funds           Asset Fully
          (Scheduled And Unscheduled (u) Property)                   Unscheduled         (Value Determined By Trustee,   Abandoned       Received by       Administered (FA)/
                                                                        Values              Less Liens, Exemptions,      OA=§554(a)       the Estate        Gross Value of
Ref. #                                                                                          and Other Costs)                                           Remaining Assets

 1        Cash                                                                   20.00                       20.00                                  0.00                   FA
           Imported from original petition Doc# 1

 2        Deposits of money: Chase Bank Account number end                      204.42                         4.42                                 0.00                   FA
           Imported from original petition Doc# 1

 3        Deposits of money: Chase Bank Account number end                      334.22                      234.22                                  0.00                   FA
           Imported from original petition Doc# 1

 4        iPhone 6 Plus                                                         585.00                      585.00                                  0.00                   FA
           Imported from original petition Doc# 1

 5        Men's clothing                                                        500.00                         0.00                                 0.00                   FA
           Imported from original petition Doc# 1

 6        West Coast Life Insurance Company                                       0.00                         0.00                                 0.00                   FA
          Term Policy
          Po
           Imported from original petition Doc# 1

 7        Ret. or Pension Acct.: Chase                                      5,210.72                           0.00                                 0.00                   FA
          Account number endi
           Imported from original petition Doc# 1

 8        Other amounts someone owes you                                          0.00                         0.00                                 0.00                   FA
           Imported from original petition Doc# 1

 9        Claims against any other guarantors of commercia                        0.00                         0.00                                 0.00                   FA
           Imported from original petition Doc# 1

10        2010 Mercedes-Benz E350, 81892 miles, Estimated                  14,000.00                       5,514.00                            6,800.00                    FA
           Imported from original petition Doc# 1

11        Other amounts Some one owes you (See Footnote)                    8,085.06                       8,085.06                                 0.00                   FA

 11      Assets     Totals (Excluding unknown values)                     $28,939.42                   $14,442.70                             $6,800.00                 $0.00


      RE PROP# 11          This claim was settled in the Agreement in Docket Entrries 21 and 26



      Major Activities Affecting Case Closing:

                  STATUS jANUARY 2018: Settled an asset dispute and recovered a 2010 Mercedes. The Trustee is currently working on a settlement agreement. involving the Car
                  and possible moneys owed. Hiring auctioneer, preparing settlement and sale motions




                                                                                                                                        Printed: 12/16/2018 03:14 PM    V.14.14
                    Case 16-25193                    Doc 39        Filed 02/20/19 Entered 02/20/19 09:03:32                                  Desc Main
                                                                     Document     Page 6 of 7
                                                                                                                                                                 Exhibit 8


                                                                            Form 1                                                                               Page: 2

                                         Individual Estate Property Record and Report
                                                          Asset Cases
Case Number: 16-25193                                                           Trustee:       (330290)      ILENE F. GOLDSTEIN
Case Name:       PAK, MAXIMILIAN H.                                             Filed (f) or Converted (c): 08/05/16 (f)
                                                                                §341(a) Meeting Date:        09/15/16
Period Ending: 12/16/18                                                         Claims Bar Date:             04/19/18

                              1                                         2                  3                       4                    5                   6

                    Asset Description                            Petition/        Estimated Net Value         Property             Sale/Funds          Asset Fully
         (Scheduled And Unscheduled (u) Property)              Unscheduled   (Value Determined By Trustee,   Abandoned             Received by      Administered (FA)/
                                                                  Values        Less Liens, Exemptions,      OA=§554(a)             the Estate       Gross Value of
Ref. #                                                                              and Other Costs)                                                Remaining Assets

     Initial Projected Date Of Final Report (TFR):    August 31, 2018             Current Projected Date Of Final Report (TFR):       December 31, 2018




                                                                                                                                  Printed: 12/16/2018 03:14 PM    V.14.14
                        Case 16-25193                   Doc 39      Filed 02/20/19 Entered 02/20/19 09:03:32                                               Desc Main
                                                                      Document     Page 7 of 7
                                                                                                                                                                              Exhibit 9


                                                                                 Form 2                                                                                        Page: 1

                                                   Cash Receipts And Disbursements Record
Case Number:        16-25193                                                                      Trustee:            ILENE F. GOLDSTEIN (330290)
Case Name:          PAK, MAXIMILIAN H.                                                            Bank Name:          Rabobank, N.A.
                                                                                                  Account:            ******2166 - Checking Account
Taxpayer ID #: **-***6934                                                                         Blanket Bond:       $5,000,000.00 (per case limit)
Period Ending: 12/16/18                                                                           Separate Bond: N/A

   1            2                         3                                       4                                               5                    6                  7

 Trans.     {Ref #} /                                                                                                         Receipts        Disbursements    Checking
  Date      Check #         Paid To / Received From                Description of Transaction                T-Code              $                  $       Account Balance
06/01/18      {10}       American Auction Assoc (Mubarak   Sale of personal property                         1129-000              6,800.00                                   6,800.00
                         IbrahimBuyer)
06/29/18                 Rabobank, N.A.                    Bank and Technology Services Fee                  2600-000                                       10.00             6,790.00
07/07/18      101        AMERICAN AUCTION ASSOC.           Auctioneer Expense                                3620-000                                      218.53             6,571.47
                         INC.
07/31/18                 Rabobank, N.A.                    Bank and Technology Services Fee                  2600-000                                       10.25             6,561.22
08/31/18                 Rabobank, N.A.                    Bank and Technology Services Fee                  2600-000                                       10.00             6,551.22
10/29/18      102        ILENE F. GOLDSTEIN                Dividend paid 100.00% on $1,430.00, Trustee       2100-000                                   1,430.00              5,121.22
                                                           Compensation; Reference:
10/29/18      103        LAW OFFICES OF ILENE F.           Dividend paid 100.00% on $3,500.00, Attorney      3110-000                                   3,500.00              1,621.22
                         GOLDSTEIN, CHARTERED              for Trustee Fees (Trustee Firm); Reference:
10/29/18      104        LAW OFFICES OF ILENE F.           Dividend paid 100.00% on $99.15, Accountant       3320-000                                       99.15             1,522.07
                         GOLDSTEIN, CHARTERED              for Trustee Expenses (Trustee Firm);
                                                           Reference:
10/29/18      105        Kirby Limited Partnershd/b/a      Dividend paid 10.14% on $15,000.00; Claim#        7200-000                                   1,522.07                  0.00
                         Deerfield Square LTD              1; Filed: $15,000.00; Reference:

                                                                                ACCOUNT TOTALS                                     6,800.00             6,800.00                $0.00
                                                                                        Less: Bank Transfers                           0.00                  0.00
                                                                                Subtotal                                           6,800.00             6,800.00
                                                                                        Less: Payments to Debtors                                            0.00
                                                                                NET Receipts / Disbursements                      $6,800.00            $6,800.00



                                                                                                                                    Net             Net                   Account
                                                                                TOTAL - ALL ACCOUNTS                              Receipts     Disbursements              Balances

                                                                                Checking # ******2166                              6,800.00             6,800.00                 0.00

                                                                                                                                  $6,800.00            $6,800.00                $0.00




{} Asset reference(s)                                                                                                                      Printed: 12/16/2018 03:14 PM        V.14.14
